Exhibit 10.8

RESTRICTED STOCK UNIT AWARD AGREEMENT

DASEKE, INC.

 2017 Omnibus Incentive Plan

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), is made as of the
19th day of September, 2019 between Daseke, Inc. (the “Company”), and
Brian Bonner (the “Participant”), and is made pursuant to the terms of the
Company’s 2017 Omnibus Incentive Plan (as amended, restated or otherwise
modified from time to time, the “Plan”).  Capitalized terms used herein but not
defined shall have the meanings set forth in the Plan.

Section 1.        Restricted Stock Units.  In connection with the Participant’s
employment with the Company, the Company hereby issues to the Participant, as of
the Grant Date,  500,000 restricted stock units (the “RSUs”), subject to such
vesting, transfer and other restrictions and conditions as set forth in this
Agreement (the “Award”).  Each RSU represents the right to receive one share,
subject to the terms and conditions set forth in this Agreement and the
Plan.  For purposes of this Agreement, the “Grant Date” shall be September
6, 2019.

Section 2.        Vesting Requirements.

(a)        Generally.  Except as otherwise provided herein, the RSUs (and any
associated Dividend Equivalents, as defined below) shall vest and become
non-forfeitable with respect to the number of Shares subject to the Award
represented by the Vesting Percentage on the corresponding “Vesting Date”
determined in accordance with the following schedule, subject to the
Participant’s continuous service to the Company and its Affiliates as an
employee or as a member of the Board (“Service”) from the Grant Date through the
applicable Vesting Date.

 

Vesting Date

    

Vesting Percentage

1st anniversary of the Grant Date

 

50%

2nd anniversary of the Grant Date

 

50%

 

(b)        Change in Control.  Notwithstanding Section 2(a) hereof,  upon the
occurrence of a Change in Control, 100% of any then unvested RSUs (and any
Dividend Equivalents) granted hereunder shall immediately become fully vested
and non-forfeitable, provided that the Participant remains in continuous Service
from the Grant Date through the occurrence of the Change in Control, except to
the extent that a Replacement Award (as such award is defined and determined
under Section 13 of the Plan) is provided to the Participant to replace or
adjust this outstanding Award.

(c)        Involuntary Termination of Service.  Notwithstanding Section 2(a)
hereof, provided that the Participant timely executes (and does not revoke) the
Release (as such term is defined in that certain employment agreement by and
between the Participant and the Company, dated as of September 19, 2019 (the
“Employment Agreement”)) and continues to abide by each of the Participant’s
commitments set forth in Sections 8, 9 and 10 of the Employment Agreement,  then
in the event, prior to the final Vesting Date, of:

 



 




(i)         both (x) the termination of the Participant’s employment by the
Company without Cause (as such term is defined in the Employment Agreement) and
(y) the Participant’s cessation of service as a member of the Board because of
the Company’s failure to nominate the Participant for election to the Board by
the Company’s shareholders, then 100% of any then unvested RSUs (and any
Dividend Equivalents) granted hereunder shall immediately become fully vested
and non-forfeitable on the later to occur of the foregoing clauses (x) and (y);
and

(ii)       the Participant’s resignation from employment with the Company for
Good Reason (as such term is defined in the Employment Agreement) on or before
the first anniversary of the effective date of the Employment Agreement,  then
100% of any then unvested RSUs (and any Dividend Equivalents) granted hereunder
shall immediately become fully vested and non-forfeitable on the Termination
Date.  For the avoidance of doubt, in the event the Participant resigns for Good
Reason following the first anniversary of the effective date of the Employment
Agreement, the preceding sentence shall be of no force or effect, and the
treatment of the Award in connection with such termination of the Participant’s
service shall be determined in accordance with Section 2(e) hereof.

For purposes of this Agreement, the “Termination Date” shall be the date the
Participant’s employment or service with the Company, as applicable, terminates
for any reason entitling the Participant to accelerated vesting pursuant to
Sections 2(c) or 2(d).

(d)        Termination of Service due to Death or Disability.  Notwithstanding
Section 2(a) hereof, in the event of the termination of the Participant’s
Service prior to the final Vesting Date due to the Participant’s death or
Disability, any then unvested RSUs (and any Dividend Equivalents associated with
such unvested RSUs) shall immediately become vested and non-forfeitable on a pro
rata basis, determined based on (i) the number of full months completed in the
period beginning on the Grant Date and ending on the Termination Date divided by
(ii) 24, with such quotient then being reduced by the 50% Vesting Percentage
determined in accordance with Section 2(a) if the Participant’s death or
Disability occurs on or after the first anniversary of the Grant Date.

(e)        Other Terminations of Service.  Upon the occurrence of a termination
of the Participant’s Service for any reason other than as contemplated by
Sections 2(c) or 2(d) hereof, all outstanding and unvested RSUs (and any
associated Dividend Equivalents) shall immediately be forfeited and cancelled,
and the Participant shall not be entitled to any compensation or other amount
with respect thereto.  Notwithstanding anything to the contrary herein, upon a
termination of the Participant’s Service for Cause, all RSUs and Dividend
Equivalents, whether vested or unvested, shall immediately be forfeited and
cancelled, and the Participant shall not be entitled to any compensation or
other amount with respect thereto.

Section 3.       Settlement.  As soon as reasonably practicable following a
Vesting Date, Termination Date, or the occurrence of the Change in Control that
does not include the receipt of any Replacement Award by the Participant, as
applicable (and in any event within 60 days following the applicable Vesting
Date,  Termination Date, or the occurrence of the Change in Control that does
not include the receipt of any Replacement Award by the Participant,  as
applicable), any RSUs and Dividend Equivalents that become vested and
non-forfeitable pursuant





2




to Section 2 hereof shall be paid by the Company delivering to the Participant a
number of Shares equal to the number of such RSUs and a cash payment equal to
the associated Dividend Equivalents.

Section 4.         Restrictions on Transfer.  No RSUs (nor any interest therein)
may be sold, assigned, alienated, pledged, attached or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported sale, assignment, alienation, pledge,
attachment, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute a sale, assignment, alienation, pledge, attachment, transfer or
encumbrance.  Notwithstanding the foregoing, at the discretion of the Committee,
RSUs may be transferred by the Participant solely to the Participant’s spouse,
siblings, parents, children and grandchildren or trusts for the benefit of such
persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including, but not limited to, trusts for
such persons.

Section 5.        Adjustments.  The Award granted hereunder shall be subject to
the adjustment as provided in Section 4(b) of the Plan.

Section 6.        No Right of Continued Service.  Nothing in the Plan or this
Agreement shall confer upon the Participant any right to continued Service.

Section 7.        Tax Withholding.  The Company will withhold from the Shares to
be issued to you (and from the amount of cash associated with any Dividend
Equivalents payable to you) pursuant to Section 3 of this Agreement the number
of Shares (and amount of cash) determined at up to the maximum allowable rate in
the Participant’s relevant tax jurisdiction, based (with respect to the RSUs) on
the Shares’ Fair Market Value at the time such determination is made.

Section 8.        No Voting Rights as a Stockholder; Rights to Dividends or
Other Distributions.  The Participant shall not have any voting privileges of a
stockholder of the Company with respect to any RSUs unless and until Shares
underlying the RSUs are delivered to the Participant in accordance with
Section 3 hereof.  However, in the event that the Company declares and pays a
dividend in respect of its outstanding Shares on or after the Grant Date and, on
the record date for such dividend, the Participant holds RSUs granted pursuant
to this Agreement that have not been settled, the Company shall retain an amount
in cash equal to the cash dividends the Participant would have received if the
Participant was the holder of record as of such record date, of the number of
Shares related to the portion of the RSUs that have not been settled as of such
record date, (such payments “Dividend Equivalents”).  The Dividend Equivalents
will be paid in accordance with Section 3 hereof.

Section 9.        Clawback.  The Award will be subject to recoupment in
accordance with any existing clawback policy or clawback policy that the Company
is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law.  In addition, the Board may impose such
other clawback, recovery or recoupment provisions as the Board determines
necessary or





3




appropriate, including but not limited to a reacquisition right in respect of
previously acquired Shares or other cash or property upon the occurrence of
Cause.  The implementation of any clawback policy will not be deemed a
triggering event for purposes of any definition of “constructive termination.”

Section 10.      Amendment and Termination.  Subject to the terms of the Plan,
any amendment to this Agreement shall be in writing and signed by the parties
hereto.  Notwithstanding the immediately preceding sentence, subject to the
terms of the Plan, the Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate, this
Agreement and/or the Award; provided that, subject to the terms of the Plan, any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially impair the rights of the Participant or any
holder or beneficiary of the Award shall not be effective without the written
consent of the Participant, holder or beneficiary.

Section 11.     Securities Law Requirements.  Notwithstanding any other
provision of this Agreement, the Company shall have no liability to make any
distribution of Shares under this Agreement unless such delivery or distribution
would comply with all applicable laws.  In particular, no Shares will be
delivered to a Participant unless, at the time of delivery, the shares qualify
for exemption from, or are registered pursuant to, applicable federal and state
securities laws.

Section 12.      Construction.  The Award granted hereunder is granted by the
Company pursuant to the Plan and is in all respects subject to the terms and
conditions of the Plan.  The Participant hereby acknowledges that a copy of the
Plan has been delivered to the Participant and accepts the Award hereunder
subject to all terms and provisions of the Plan, which are incorporated herein
by reference.  In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan, the Plan will
govern and prevail.  The construction of and decisions under the Plan and this
Agreement are vested in the Committee, whose determinations shall be final,
conclusive and binding upon the Participant.

Section 13.      Governing Law.  This Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the choice of law principles thereof.

Section 14.      Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 15.      Binding Effect.  This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

Section 16.      Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof.

[SIGNATURES ON FOLLOWING PAGE]

 



4




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

 

 

 

 

DASEKE, INC.

 

 

 

 

By:

/s/ Soumit Roy

 

 

 

 

Name:

Soumit Roy

 

 

 

 

Title:

Secretary

 

 

 

PARTICIPANT

 

 

 

/s/ Brian Bonner

 

Participant’s Signature

Date

 

 

 

Name:

Brian Bonner

 

 

 

 

Address:

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO

RESTRICTED STOCK UNIT AWARD AGREEMENT

